Citation Nr: 1751463	
Decision Date: 11/09/17    Archive Date: 11/17/17

DOCKET NO.  13-36 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. T. Raftery, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty with the United States Navy from July 1974 to July 1978.
This matter comes to the Board of Veterans' Appeals (Board) from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This case was previously remanded for additional development in July 2015 and is now again before the Board for appellate consideration.  Regrettably, the case must once again be remanded for further development.


REMAND

The Veteran has claimed five specific stressors for his PSTD.  First, he related that after being assigned to the USS Nimitz, he was assisting with the loading of supplies when a wave washed him and several men off deck, resulting in the drowning death of a Sailor.  

Second, the Veteran said that while working aboard the USS Nimitz, his superior, Senior Chief Langlois, would repeatedly smack him in the groin.  The Veteran states that this abuse ultimately culminated in a physical altercation between the two men, after which the Veteran went AWOL for several weeks.  

Third, the Veteran states that after returning to the USS Nimitz, he witnessed a Sailor get his head caught in a supply elevator and die.  

Fourth, the Veteran states that while on a USS Nimitz port call in Israel in 1978, he witnessed a terrorist attack on the Coastal Highway between Haifa and Tel Aviv in which 38 civilians were killed.  

Finally, the Veteran states that upon return from his period of unauthorized absence in July 1976, he was flown to Madrid in order to meet up with the USS Nimitz, which was in Italy.  He said when he entered the Madrid airport, the police and a group of protesters were shooting at each other.  The police took him to Torreon Air Force Base where he stayed for about two weeks before being able to join the USS Nimitz.
This case was previously remanded in July 2015 in order to seek verification of the Veteran's stressors from the U.S. Army and Joint Services Records Research Center (JSRRC).  The VA Appeals Management Center conducted the requisite additional development, and in October 2016 issued a formal finding of lack of information required to corroborate the Veteran's claimed stressors.  JSRRC reviewed USS Nimitz deck logs from the period in question and found no record of a Sailor drowning after being swept overboard while loading supplies, nor of a mishap involving a Sailor getting his head crushed in a supply elevator.  JSRRC also found that the Israeli Coastal Road massacre took place in March 1978, while the USS Nimitz was not in Israel until weeks later, in April.

However, the JSRRC did not address the Veteran's stressor related to witnessing a shooting incident at the airport in Madrid, Spain in 1976 while en route to the USS Nimitz in Italy.  Consequently, remand is necessary to seek verification of this stressor.

Accordingly, the case is REMANDED for the following actions:

1.  Compile all information, including the October 2010 statement provided by the Veteran, and submit this information to the U.S. Army and Joint Services Records Research Center (JSRRC).  JSRRC should be requested to make an attempt to verify events related to the Veteran's claims that he was exposed to a shooting incident at the Madrid, Spain airport in late July or early August 1976-specifically, whether the incident occurred, and if so, whether the Veteran was exposed to it.

2.  Then, perform any additional necessary development to obtain and review any new evidence identified in the Veteran's response to this form.

3.  After undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).






